UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2014 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-14 5-31-14 Class A –1.25 7.08 4.94 –1.25 40.80 61.97 2.15 2.14 Class B –2.73 6.87 4.74 –2.73 39.39 58.89 1.50 1.49 Class C 1.23 7.17 4.59 1.23 41.39 56.68 1.50 1.49 Class I 2 3.27 8.35 5.75 3.27 49.30 74.95 2.49 2.48 Index † 2.71 4.96 4.99 2.71 27.40 62.70 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.0% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class A shares have been adjusted to reflect the reduction in the maximum sales charge from 4.5% to 4.0%, effective 2-3-14. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net / Gross (%) 0.96 1.71 1.71 0.63 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays U.S. Aggregate Bond Index. See the following page for footnotes. 6 Investment Grade Bond Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 3 5-31-04 $15,889 $15,889 $16,270 Class C 3 5-31-04 15,668 15,668 16,270 Class I 2 5-31-04 17,495 17,495 16,270 The values shown in the chart for “Class A shares with maximum sales charge” have been adjusted to reflect the reduction in the Class A shares’ maximum sales charge from 4.5% to 4.0%, which became effective on 2-3-14. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 For certain types of investors, as described in the fund’s prospectus. 3 The contingent deferred sales charge is not applicable. Annual report | Investment Grade Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC The U.S. bond market finished with a gain in the twelve-month period ended May 31, 2014, confounding the negative expectations that were in place for much of 2013. Although U.S. Treasury yields rose, corporate bonds outperformed on the strength of healthy fundamentals and investors’ continued appetite for yield. For the twelve-month period ended May 31, 2014, John Hancock Investment Grade Bond Fund’s Class A shares returned 2.89%, excluding sales charges, beating the 2.71% gain of its benchmark, the Barclays U.S. Aggregate Bond Index. The fund was favorably positioned for the environment of the past year. On average, approximately 40% of the fund’s total investments were allocated to corporate bonds, compared with an average of 22% for the benchmark, which enabled the fund to capitalize on corporates’ meaningful outperformance. Within the fund’s corporate bond segment, we added value by tilting the portfolio toward the lower-rated segment of the asset class. However, the fund’s overweight in bonds issued by financial companies detracted from performance within the corporate sector. The fund’s overweight allocation to corporates was funded by its underweight in U.S. Treasuries. This aspect of the fund’s positioning was also helpful to performance given that U.S. Treasury yields rose (as prices fell) during the reporting period. The fund also held a significant position in agency mortgage-backed securities (i.e., those that are insured by federal agencies such as Fannie Mae or Freddie Mac), as we found better values in certain asset-backed securities, commercial mortgage-backed securities, and nonagency mortgage-backed securities. This strategy aided the fund’s relative performance, and it provided both added diversification and excess yield relative to the benchmark. We kept the fund’s duration, or interest-rate sensitivity, below that of the benchmark throughout the year. Given that yields rose during the course of the year, this positioning was helpful for performance. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 Investment Grade Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,036.00 $4.62 0.91% Class B 1,000.00 1,033.10 8.46 1.67% Class C 1,000.00 1,033.10 8.46 1.67% Class I 1,000.00 1,038.40 3.30 0.65% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Investment Grade Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,020.40 $4.58 0.91% Class B 1,000.00 1,016.60 8.40 1.67% Class C 1,000.00 1,016.60 8.40 1.67% Class I 1,000.00 1,021.70 3.28 0.65% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Investment Grade Bond Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 39.3% Asset Backed Securities 3.6% U.S. Government Agency 25.3% Capital Preferred Securities 1.0% U.S. Government 15.6% Preferred Securities 0.4% Collateralized Mortgage Obligations 11.5% Short-Term Investments & Other 3.3% Quality Composition U.S. Government 15.6% A 9.3% U.S. Government Agency 25.3% BBB 35.4% U.S. Government Agency Collateralized BB 3.4% Mortgage Obligations 2.6% CCC & Below 0.4% AAA 1.2% Preferred Securities 0.4% AA 3.1% Short Term Investments & Other 3.3% 1 As a percentage of net assets on 5-31-14. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-14 and do not reflect subsequent downgrades or upgrades, if any. Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Foreign investing, has additional risks, such as currency and market volatility and political and social instability. Mortgage- and asset-backed securities may be sensitive to changes in interest rates and may be subject to early repayment and the market’s perception of issuer creditworthiness. Events in the financial markets have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign. In addition, reduced liquidity in credit and fixed-income markets may adversely affect issuers worldwide. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. Annual report | Investment Grade Bond Fund 11 Fund’s investments As of 5-31-14 Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 40.9% (Cost $93,484,879) U.S. Government 15.6% U.S. Treasury Bond 3.125 11-15-41 $1,150,000 1,117,117 Bond 3.625 02-15-44 7,995,000 8,462,212 Note 0.250 12-31-15 2,735,000 2,735,747 Note 0.875 05-15-17 1,400,000 1,404,047 Note 1.250 10-31-18 920,000 915,400 Note 1.250 11-30-18 2,650,000 2,633,438 Note 1.375 09-30-18 2,780,000 2,784,342 Note 1.625 04-30-19 345,000 346,725 Note 1.875 06-30-20 5,030,000 5,037,465 Note 2.500 05-15-24 10,645,000 10,669,952 U.S. Government Agency 25.3% Federal Farm Credit Banks 1.740 03-11-20 1,470,000 1,448,093 Federal Home Loan Mortgage Corp. 15 Yr Pass Thru 3.500 02-01-26 165,337 174,644 30 Yr Pass Thru 3.000 03-01-43 888,807 883,594 30 Yr Pass Thru 3.000 04-01-43 1,230,326 1,221,188 30 Yr Pass Thru (P) 3.036 03-01-44 181,944 189,090 30 Yr Pass Thru 4.000 11-01-43 519,756 550,230 30 Yr Pass Thru 4.000 02-01-44 283,690 301,121 30 Yr Pass Thru 5.000 03-01-41 1,313,550 1,463,069 30 Yr Pass Thru 5.000 04-01-41 612,762 677,725 30 Yr Pass Thru 5.500 07-01-37 36,949 41,258 30 Yr Pass Thru 5.500 06-01-38 1,690,294 1,882,631 30 Yr Pass Thru 6.500 04-01-39 584,109 654,842 30 Yr Pass Thru 6.500 09-01-39 322,599 361,646 Federal National Mortgage Association 15 Yr Pass Thru 2.500 03-27-23 1,180,000 1,175,605 15 Yr Pass Thru 3.000 07-01-27 685,447 714,123 15 Yr Pass Thru 3.500 02-01-26 159,471 168,790 15 Yr Pass Thru 3.500 03-01-26 978,531 1,035,714 15 Yr Pass Thru 3.500 07-01-26 1,990,093 2,108,877 15 Yr Pass Thru 4.000 12-01-24 1,409,073 1,509,305 30 Yr Pass Thru (P) 2.913 03-01-44 158,337 164,151 30 Yr Pass Thru (P) 2.916 01-01-44 346,142 359,003 30 Yr Pass Thru 3.000 10-29-27 585,000 550,069 30 Yr Pass Thru 3.000 12-01-42 2,334,099 2,319,862 30 Yr Pass Thru 3.400 09-27-32 580,000 540,548 30 Yr Pass Thru 3.500 06-01-42 4,241,278 4,375,257 30 Yr Pass Thru 3.500 01-01-43 1,105,751 1,139,644 30 Yr Pass Thru 3.500 04-01-43 839,150 864,871 12 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 4.000 09-01-41 $5,786,883 $6,175,463 30 Yr Pass Thru 4.000 10-01-41 86,191 91,763 30 Yr Pass Thru 4.000 01-01-42 829,657 883,293 30 Yr Pass Thru 4.000 01-01-44 799,377 853,054 30 Yr Pass Thru 4.500 08-01-40 3,859,984 4,177,915 30 Yr Pass Thru 4.500 12-01-40 941,735 1,021,361 30 Yr Pass Thru 4.500 05-01-41 1,404,075 1,519,723 30 Yr Pass Thru 4.500 06-01-41 2,050,799 2,231,251 30 Yr Pass Thru 4.500 07-01-41 1,081,102 1,176,229 30 Yr Pass Thru 4.500 11-01-41 381,703 413,023 30 Yr Pass Thru 5.000 04-01-35 232,086 257,132 30 Yr Pass Thru 5.000 09-01-40 1,866,815 2,072,073 30 Yr Pass Thru 5.000 02-01-41 1,030,093 1,151,400 30 Yr Pass Thru 5.000 03-01-41 2,327,444 2,609,532 30 Yr Pass Thru 5.000 04-01-41 396,259 444,719 30 Yr Pass Thru 5.000 05-01-41 2,184,554 2,416,214 30 Yr Pass Thru 5.500 09-01-34 815,184 913,241 30 Yr Pass Thru 5.500 02-01-36 271,888 303,913 30 Yr Pass Thru 5.500 06-01-38 1,068,397 1,194,909 30 Yr Pass Thru 6.000 06-01-40 209,633 235,292 30 Yr Pass Thru 6.500 09-01-37 132,802 149,568 30 Yr Pass Thru 6.500 01-01-39 841,248 944,559 30 Yr Pass Thru 6.500 06-01-39 236,231 265,121 Corporate Bonds 39.3% (Cost $85,948,762) Consumer Discretionary 3.4% Auto Components 0.5% BorgWarner, Inc. 4.625 09-15-20 251,000 273,147 Delphi Corp. 5.000 02-15-23 795,000 849,656 Automobiles 1.2% Ford Motor Credit Company LLC 5.875 08-02-21 1,761,000 2,062,325 Ford Motor Credit Company LLC 8.000 12-15-16 345,000 402,129 Nissan Motor Acceptance Corp. (S) 1.950 09-12-17 395,000 400,326 Hotels, Restaurants & Leisure 0.3% Brinker International, Inc. 2.600 05-15-18 290,000 290,985 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 351,225 Internet & Catalog Retail 0.2% QVC, Inc. 4.375 03-15-23 270,000 271,979 QVC, Inc. 5.125 07-02-22 210,000 222,545 Media 1.0% 21st Century Fox America, Inc. 6.150 03-01-37 110,000 133,103 21st Century Fox America, Inc. 6.400 12-15-35 110,000 137,499 CBS Corp. 7.875 07-30-30 560,000 753,949 Myriad International Holdings BV (S) 6.000 07-18-20 200,000 224,250 Sirius XM Radio, Inc. (S) 5.250 08-15-22 685,000 739,800 Time Warner Cable, Inc. 8.250 04-01-19 290,000 369,140 See notes to financial statements Annual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 $359,000 $396,658 Consumer Staples 0.9% Beverages 0.1% Pernod-Ricard SA (S) 5.750 04-07-21 285,000 328,319 Food & Staples Retailing 0.5% Safeway, Inc. 4.750 12-01-21 105,000 107,909 Safeway, Inc. 5.000 08-15-19 730,000 761,511 Wm Wrigley Jr. Company (S) 1.400 10-21-16 260,000 262,353 Food Products 0.3% Bunge, Ltd. Finance Corp. 8.500 06-15-19 455,000 572,520 Energy 4.3% Energy Equipment & Services 0.3% CenterPoint Energy Resources Corp. 6.125 11-01-17 266,000 305,616 Rowan Companies, Inc. 4.875 06-01-22 285,000 305,132 Oil, Gas & Consumable Fuels 4.0% Anadarko Petroleum Corp. 8.700 03-15-19 400,000 516,950 Boardwalk Pipelines LP 5.500 02-01-17 170,000 183,279 CNOOC Finance 2013, Ltd. 3.000 05-09-23 345,000 324,489 Continental Resources, Inc. 5.000 09-15-22 645,000 699,019 DCP Midstream LLC (S) 9.750 03-15-19 375,000 482,685 DCP Midstream Operating LP 2.500 12-01-17 340,000 349,700 DCP Midstream Operating LP 3.875 03-15-23 185,000 187,217 Ecopetrol SA 5.875 09-18-23 150,000 167,438 Energy Transfer Partners LP 5.200 02-01-22 175,000 194,107 Energy Transfer Partners LP 9.700 03-15-19 340,000 445,172 Enterprise Products Operating LLC 6.500 01-31-19 895,000 1,065,743 Enterprise Products Operating LLC (8.375% to 8-1-16, then 3 month LIBOR + 3.708%) 8.375 08-01-66 185,000 209,050 Kerr-McGee Corp. 6.950 07-01-24 460,000 588,643 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 149,630 Lukoil International Finance BV (S) 3.416 04-24-18 590,000 579,085 Northwest Pipeline LLC 6.050 06-15-18 570,000 656,362 ONEOK Partners LP 3.200 09-15-18 280,000 293,492 Petrobras International Finance Company 5.375 01-27-21 325,000 337,131 Petrohawk Energy Corp. 6.250 06-01-19 330,000 357,060 Petroleos Mexicanos 4.875 01-24-22 225,000 241,875 Plains Exploration & Production Company 6.750 02-01-22 555,000 622,988 Plains Exploration & Production Company 6.875 02-15-23 190,000 215,888 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 470,000 488,800 14 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Financials 19.9% Banks 6.8% Bank of America Corp. 3.300 01-11-23 $225,000 221,295 Bank of America Corp. 5.000 05-13-21 560,000 624,015 Bank of America Corp. 5.700 01-24-22 310,000 359,334 Bank of America Corp. 6.875 04-25-18 510,000 603,493 Bank of America NA 5.300 03-15-17 125,000 137,721 Barclays Bank PLC (S) 6.050 12-04-17 600,000 680,101 Barclays Bank PLC (S) 10.179 06-12-21 450,000 618,982 BPCE SA 1.625 02-10-17 645,000 651,740 BPCE SA (S) 5.700 10-22-23 500,000 540,654 Citigroup, Inc. 3.875 10-25-23 145,000 147,302 Citigroup, Inc. 5.500 09-13-25 315,000 347,783 Citigroup, Inc. 6.125 08-25-36 470,000 536,016 Fifth Third Bank 2.375 04-25-19 815,000 827,111 HBOS PLC (S) 6.000 11-01-33 105,000 114,315 HBOS PLC (S) 6.750 05-21-18 640,000 738,402 ICICI Bank, Ltd. (S) 4.700 02-21-18 320,000 340,723 ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 336,553 JPMorgan Chase & Company 4.625 05-10-21 745,000 823,426 JPMorgan Chase & Company (6.750% to 2-1-24, then 3 month LIBOR + 3.780%) (Q) 6.750 02-01-24 640,000 691,200 Manufacturers & Traders Trust Company (5.585% to 12-28-15, then 1 month LIBOR + 1.215%) 5.585 12-28-20 185,000 193,528 Manufacturers & Traders Trust Company (5.629% to 12-1-16, then 3 month LIBOR + 6.400%) 5.629 12-01-21 120,000 124,976 Mizuho Financial Group Cayman 3, Ltd. (S) 4.600 03-27-24 345,000 356,177 Nordea Bank AB (S) 3.125 03-20-17 540,000 569,153 PNC Financial Services Group, Inc. (L)(P)(Q) 4.447 07-11-14 195,000 195,390 PNC Financial Services Group, Inc. (4.850% to 6-1-23, then 3 month LIBOR + 3.040%) (L)(Q) 4.850 06-01-23 270,000 259,200 Royal Bank of Scotland Group PLC 6.400 10-21-19 550,000 645,574 Santander Holdings USA, Inc. 3.450 08-27-18 285,000 300,623 Sumitomo Mitsui Banking Corp. 2.450 01-10-19 480,000 489,468 SunTrust Banks, Inc. 3.500 01-20-17 245,000 259,625 SunTrust Banks, Inc. 7.250 03-15-18 280,000 331,360 Swedbank AB (S) 2.125 09-29-17 370,000 377,147 Union Bank NA 2.625 09-26-18 650,000 668,550 Wachovia Bank NA 5.850 02-01-37 235,000 290,356 Wells Fargo & Company (5.900% to 6-15-24, then 3 month LIBOR + 3.110%) (Q) 5.900 06-15-24 530,000 557,163 Wells Fargo & Company, Series K (7.980% to 3-15-18, then 3 month LIBOR + 3.770%) (Q) 7.980 03-15-18 635,000 723,106 See notes to financial statements Annual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Capital Markets 3.1% Fifth Street Finance Corp. 4.875 03-01-19 $335,000 $349,011 Jefferies Group LLC 6.875 04-15-21 715,000 836,550 Jefferies Group LLC 8.500 07-15-19 205,000 255,420 Macquarie Bank, Ltd. (S) 6.625 04-07-21 305,000 351,438 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 254,783 Morgan Stanley 4.100 05-22-23 505,000 507,889 Morgan Stanley 5.500 01-26-20 395,000 450,557 Morgan Stanley 5.550 04-27-17 230,000 256,478 Morgan Stanley 5.750 01-25-21 675,000 780,580 Morgan Stanley 7.300 05-13-19 785,000 958,759 The Goldman Sachs Group, Inc. 5.250 07-27-21 965,000 1,083,688 The Goldman Sachs Group, Inc. 5.750 01-24-22 80,000 92,474 The Goldman Sachs Group, Inc. 6.250 09-01-17 480,000 548,490 UBS AG 7.625 08-17-22 360,000 431,953 Consumer Finance 0.7% Capital One Financial Corp. 4.750 07-15-21 405,000 451,097 Discover Bank 7.000 04-15-20 280,000 337,312 Discover Bank 8.700 11-18-19 417,000 530,514 Discover Financial Services 5.200 04-27-22 375,000 415,010 Diversified Financial Services 3.5% BNP Paribas SA 2.375 09-14-17 635,000 652,172 Citigroup, Inc. 4.500 01-14-22 465,000 503,795 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 5.250 05-30-23 305,268 319,769 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 6.125 11-30-19 250,000 261,875 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 Class A Pass Through (S) 5.125 11-30-22 187,719 191,382 General Electric Capital Corp. (P) 0.704 08-15-36 360,000 299,048 General Electric Capital Corp. 4.375 09-16-20 220,000 242,242 General Electric Capital Corp. 5.550 05-04-20 680,000 793,849 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 500,000 590,000 ING Bank NV (S) 5.800 09-25-23 205,000 228,983 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 390,000 439,725 Leucadia National Corp. 5.500 10-18-23 505,000 538,736 Rabobank Nederland NV 3.875 02-08-22 745,000 789,740 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 904,000 1,212,535 The Bear Stearns Companies LLC 7.250 02-01-18 435,000 519,430 USB Realty Corp. (P)(Q)(S) 1.475 01-15-17 300,000 276,000 Voya Financial, Inc. 5.500 07-15-22 170,000 194,821 16 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Insurance 2.9% American International Group, Inc. 4.125 02-15-24 $225,000 $236,409 American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 520,000 703,300 AXA SA 8.600 12-15-30 280,000 375,302 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 185,000 200,494 CNA Financial Corp. 7.250 11-15-23 420,000 528,267 Genworth Holdings, Inc. 7.625 09-24-21 340,000 426,621 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 535,000 592,315 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 320,000 324,800 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) 7.000 05-17-66 110,000 114,400 MetLife, Inc. 6.400 12-15-36 270,000 301,199 Nippon Life Insurance Company (P)(S) 5.000 10-18-42 255,000 273,488 Pacific LifeCorp. (S) 6.000 02-10-20 250,000 287,235 Prudential Financial, Inc. (P) 5.200 03-15-44 90,000 90,675 Prudential Financial, Inc. (5.875% to 9-1-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 505,000 539,088 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 380,000 513,015 The Hanover Insurance Group, Inc. 6.375 06-15-21 95,000 110,138 The Hartford Financial Services Group, Inc. 5.375 03-15-17 360,000 399,659 Unum Group 5.625 09-15-20 145,000 167,632 Unum Group 7.125 09-30-16 275,000 313,603 WR Berkley Corp. 5.375 09-15-20 230,000 257,291 Real Estate Investment Trusts 2.9% ARC Properties Operating Partnership LP (S) 2.000 02-06-17 545,000 548,598 ARC Properties Operating Partnership LP (S) 4.600 02-06-24 485,000 499,078 BioMed Realty LP 2.625 05-01-19 320,000 321,967 BioMed Realty LP 6.125 04-15-20 80,000 92,793 DDR Corp. 7.875 09-01-20 95,000 120,935 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 510,000 592,901 HCP, Inc. 5.375 02-01-21 200,000 228,467 Health Care REIT, Inc. 4.125 04-01-19 340,000 367,250 Health Care REIT, Inc. 4.950 01-15-21 155,000 171,601 Health Care REIT, Inc. 6.125 04-15-20 665,000 777,946 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 388,990 Highwoods Realty LP 5.850 03-15-17 570,000 635,185 Host Hotels & Resorts LP 5.875 06-15-19 371,000 400,672 Omega Healthcare Investors, Inc. (S) 4.950 04-01-24 270,000 271,574 Prologis International Funding II (S) 4.875 02-15-20 150,000 161,932 Ventas Realty LP 4.000 04-30-19 275,000 295,923 See notes to financial statements Annual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Ventas Realty LP 4.750 06-01-21 $535,000 $590,296 WEA Finance LLC (S) 6.750 09-02-19 215,000 261,780 Health Care 1.4% Health Care Providers & Services 0.9% Aetna, Inc. 1.500 11-15-17 711,000 714,363 Express Scripts Holding Company 2.650 02-15-17 355,000 368,659 Medco Health Solutions, Inc. 7.125 03-15-18 290,000 344,675 Quest Diagnostics, Inc. 2.700 04-01-19 335,000 338,798 Quest Diagnostics, Inc. 4.250 04-01-24 285,000 292,366 Pharmaceuticals 0.5% Mylan, Inc. 1.350 11-29-16 530,000 532,666 Mylan, Inc. (S) 7.875 07-15-20 470,000 523,097 Industrials 3.4% Aerospace & Defense 0.6% Embraer Overseas, Ltd. (S) 5.696 09-16-23 380,000 408,500 L-3 Communications Corp. 3.950 05-28-24 330,000 334,814 Textron, Inc. 5.600 12-01-17 340,000 382,726 Textron, Inc. 7.250 10-01-19 215,000 262,385 Airlines 1.5% American Airlines 2013-2 Class A Pass Through Trust (S) 4.950 01-15-23 291,120 314,046 British Airways PLC 2013-1 Class A Pass Through Trust (S) 4.625 06-20-24 534,936 559,008 British Airways PLC 2013-1 Class B Pass Through Trust (S) 5.625 06-20-20 215,000 227,900 Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 210,963 228,368 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 56,351 61,000 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 113,173 126,754 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 324,458 369,883 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 90,353 97,581 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 481,448 571,733 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 113,730 127,378 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 194,880 215,342 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 221,333 253,426 UAL 2009-2 Class A Pass Through Trust 9.750 01-15-17 174,283 199,989 US Airways 2012-1 Class A Pass Through Trust 5.900 10-01-24 125,158 140,803 Industrial Conglomerates 0.2% Odebrecht Finance, Ltd. (S) 7.125 06-26-42 200,000 216,000 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 120,000 124,800 18 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Road & Rail 0.5% Penske Truck Leasing Company LP (S) 2.875 07-17-18 $345,000 $354,546 Penske Truck Leasing Company LP (S) 3.750 05-11-17 355,000 378,324 Ryder System, Inc. 3.500 06-01-17 500,000 530,421 Trading Companies & Distributors 0.6% Air Lease Corp. 3.375 01-15-19 340,000 348,500 Air Lease Corp. 3.875 04-01-21 165,000 167,888 Air Lease Corp. 4.750 03-01-20 170,000 182,963 Air Lease Corp. 5.625 04-01-17 145,000 159,500 Glencore Funding LLC (S) 4.125 05-30-23 325,000 320,957 International Lease Finance Corp. (S) 7.125 09-01-18 220,000 254,650 Information Technology 0.7% IT Services 0.3% Fiserv, Inc. 4.625 10-01-20 635,000 684,950 Office Electronics 0.2% Xerox Corp. 5.625 12-15-19 280,000 323,229 Technology Hardware, Storage & Peripherals 0.2% Hewlett-Packard Company 3.750 12-01-20 490,000 510,976 Materials 1.2% Chemicals 0.6% Braskem Finance, Ltd. (S) 7.000 05-07-20 455,000 510,738 CF Industries, Inc. 7.125 05-01-20 320,000 391,187 Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 242,339 Methanex Corp. 5.250 03-01-22 280,000 307,520 Metals & Mining 0.5% Gerdau Trade, Inc. (S) 4.750 04-15-23 200,000 196,500 MMC Norilsk Nickel OJSC (S) 5.550 10-28-20 210,000 211,313 Xstrata Finance Canada, Ltd. (S) 3.600 01-15-17 540,000 566,035 Xstrata Finance Canada, Ltd. (S) 4.250 10-25-22 170,000 171,097 Paper & Forest Products 0.1% International Paper Company 9.375 05-15-19 155,000 204,900 Telecommunication Services 2.7% Diversified Telecommunication Services 2.3% American Tower Corp. 3.400 02-15-19 185,000 193,009 American Tower Corp. 4.700 03-15-22 320,000 339,597 BellSouth Telecommunications, Inc. 6.300 12-15-15 122,284 125,718 Crown Castle Towers LLC (S) 4.883 08-15-20 940,000 1,044,543 Crown Castle Towers LLC (S) 6.113 01-15-20 420,000 487,030 GTP Acquisition Partners I LLC (S) 2.364 05-15-18 460,000 453,207 Qwest Corp. 6.750 12-01-21 595,000 682,467 Telecom Italia Capital SA 6.999 06-04-18 285,000 328,463 Telecom Italia Capital SA 7.200 07-18-36 220,000 239,800 Telefonica Emisiones SAU 6.421 06-20-16 575,000 635,764 Verizon Communications, Inc. 3.450 03-15-21 345,000 357,283 Verizon Communications, Inc. 6.550 09-15-43 365,000 462,531 See notes to financial statements Annual report | Investment Grade Bond Fund 19 Maturity Rate (%) date Par value Value Wireless Telecommunication Services 0.4% SBA Tower Trust (S) 2.933 12-15-17 $320,000 $326,828 SBA Tower Trust (S) 3.598 04-15-18 310,000 310,691 SBA Tower Trust (S) 5.101 04-17-17 280,000 300,758 Utilities 1.4% Electric Utilities 0.8% Beaver Valley II Funding Corp. 9.000 06-01-17 147,000 155,608 Commonwealth Edison Company 2.150 01-15-19 245,000 247,378 Electricite de France SA (5.250% to 1-29-23, then 10 Year Swap Rate + 3.709%) (Q)(S) 5.250 01-29-23 395,000 406,060 FPL Energy National Wind LLC (S) 5.608 03-10-24 49,853 49,271 NextEra Energy Capital Holdings, Inc. (6.650% to 6-15-17, then 3 month LIBOR + 2.125%) 6.650 06-15-67 145,000 146,160 Oncor Electric Delivery Company LLC 5.000 09-30-17 300,000 335,705 PNPP II Funding Corp. 9.120 05-30-16 40,000 41,745 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 260,000 280,150 W3A Funding Corp. 8.090 01-02-17 131,249 131,341 Independent Power and Renewable Electricity Producers 0.1% Constellation Energy Group, Inc. 5.150 12-01-20 265,000 299,735 Multi-Utilities 0.5% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 555,000 559,856 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 585,000 605,475 Collateralized Mortgage Obligations 11.5% (Cost $25,314,654) Commercial & Residential 8.9% Adjustable Rate Mortgage Trust Series 2005-4, Class 7A12 (P) 0.730 08-25-35 208,068 196,873 Americold 2rust Series 2010-ARTA, Class D (S) 7.443 01-14-29 470,000 542,203 Banc of America Commercial Mortgage Securities Trust Series 2013-DSNY, Class E (P)(S) 2.752 09-15-26 265,000 265,827 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.850 01-25-35 650,646 632,034 Series 2005-7, Class 11A1 (P) 0.690 08-25-35 605,960 550,462 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 (P) 5.750 10-25-34 301,431 309,434 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.228 07-15-44 265,000 275,342 20 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) Commercial Mortgage Pass Through Certificates Series 2006-GG7, Class AM (P) 5.820 07-10-38 $530,000 $575,899 Series 2010-C1, Class D (P)(S) 5.908 07-10-46 380,000 417,218 Series 2012-CR2, Class XA IO 1.928 08-15-45 2,785,949 299,523 Series 2012-CR5, Class XA IO 1.916 12-10-45 4,012,798 408,358 Series 2012-LC4, Class B (P) 4.934 12-10-44 290,000 318,288 Series 2012-LC4, Class C (P) 5.647 12-10-44 555,000 621,017 Series 2013-300P, Class D (P)(S) 4.394 08-10-30 510,000 518,241 Series 2013-CR11, Class B (P) 5.165 10-10-46 440,000 489,518 Series 2013-CR13, Class C (P) 4.757 10-10-46 335,000 350,508 Series 2013-LC13, Class B (P)(S) 5.009 08-10-46 410,000 449,578 Series 2014-CR15, Class XA IO 1.364 02-10-47 4,604,007 353,008 Series 2014-CR16, Class C (P) 4.906 04-10-47 435,000 457,560 Series 2014-TWC, Class D (P)(S) 2.402 02-13-32 345,000 345,137 Extended Stay America Trust Series 2013-ESFL, Class DFL (P)(S) 3.291 12-05-31 435,000 437,591 GS Mortgage Securities Corp. II Series 2013-KYO, Class D (P)(S) 2.751 11-08-29 480,000 488,708 HarborView Mortgage Loan Trust Series 2005-2, Class X IO 2.227 05-19-35 5,812,292 394,249 Series 2005-8, Class 1X IO 2.170 09-19-35 1,413,740 80,576 Series 2005-11, Class X IO 2.422 08-19-45 1,408,793 78,960 Hilton USA Trust Series 2013-HLT, Class DFX (S) 4.407 11-05-30 295,000 305,135 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.029 10-25-36 3,802,939 302,793 Series 2005-AR18, Class 2X IO 1.666 10-25-36 4,834,215 180,357 JPMBB Commercial Mortgage Securities Trust Series 2014-C19, Class C (P) 4.835 04-15-47 520,000 534,848 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2007-LD12, Class AM (P) 6.006 02-15-51 765,000 853,010 Series 2007-LDPX, Class AM (P) 5.464 01-15-49 825,000 877,428 Series 2012-HSBC,Class XA IO (S) 1.431 07-05-32 2,845,000 286,235 Series 2012-PHH, Class D (P)(S) 3.419 10-15-25 225,000 225,959 Series 2013-JWRZ, Class D (P)(S) 3.141 04-15-30 385,000 385,934 Series 2014-FBLU, Class C (P)(S) 2.152 12-15-28 780,000 784,575 Series 2014-FBLU, Class D (P)(S) 2.752 12-15-28 560,000 561,184 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 360,000 392,872 Morgan Stanley Bank of America Merrill Lynch Trust Series 2013-C7, Class C (P) 4.187 02-15-46 297,000 299,904 MortgageIT Trust Series 2005-2, Class 1A2 (P) 0.480 05-25-35 386,842 369,481 Motel 6 Trust Series 2012-MTL6, Class D (S) 3.781 10-05-25 810,000 820,261 Springleaf Mortgage Loan Trust Series 2012-3A, Class M1 (P)(S) 2.660 12-25-59 220,000 218,943 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.573 03-25-44 380,412 376,638 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 320,000 347,303 Series 2012-C1, Class C (P)(S) 5.535 05-10-45 215,000 238,292 See notes to financial statements Annual report | Investment Grade Bond Fund 21 Maturity Rate (%) date Par value Value Commercial & Residential (continued) UBS-Barclays Commercial Mortgage Trust Series 2012-C2, Class XA IO (S) 1.780 05-10-63 $3,831,647 $330,123 VNDO Mortgage Trust Series 2013-PENN, Class D (P)(S) 3.947 12-13-29 477,000 485,256 Wells Fargo Commercial Mortgage Trust Series 2013-120B, Class C (P)(S) 2.710 03-18-28 760,000 740,333 WF-RBS Commercial Mortgage Trust Series 2012-C9, Class XA IO (S) 2.238 11-15-45 4,215,324 510,741 Series 2013-C15, Class B (P) 4.485 08-15-46 130,000 137,888 Series 2013-C16, Class B (P) 4.985 09-15-46 205,000 225,870 U.S. Government Agency 2.6% Federal Home Loan Mortgage Corp. Series 288, Class IO 3.000 10-15-27 2,645,457 332,837 Series 290, Class IO 3.500 11-15-32 2,804,288 565,164 Series 3794, Class PI IO 4.500 02-15-38 386,046 41,541 Series 3830, Class NI IO 4.500 01-15-36 2,259,121 241,959 Series 3833, Class LI IO 1.890 10-15-40 1,977,881 117,941 Series 4030, Class BI IO 5.000 01-15-42 464,659 77,179 Series 4136, Class IH IO 3.500 09-15-27 2,111,445 264,201 Series K017, Class X1 IO 1.441 12-25-21 2,210,513 189,087 Series K018, Class X1 IO 1.451 01-25-22 2,843,783 245,515 Series K021, Class X1 IO 1.510 06-25-22 671,529 64,859 Series K022, Class X1 IO 1.303 07-25-22 5,266,779 439,997 Series K707, Class X1 IO 1.554 12-25-18 1,942,751 119,672 Series K709, Class X1 IO 1.541 03-25-19 2,613,271 166,640 Series K710, Class X1 IO 1.781 05-25-19 2,009,295 151,069 Series K711, Class X1 IO 1.709 07-25-19 7,119,164 523,187 Federal National Mortgage Association Series 2009-50, Class GI IO 5.000 05-25-39 344,366 48,559 Series 2009-78, Class IB IO 5.000 06-25-39 446,945 56,266 Series 2010-3, Class LI IO 5.000 02-25-25 1,932,874 143,976 Series 2010-68, Class CI IO 5.000 11-25-38 473,623 $61,546 Series 2012-118, Class IB IO 3.500 11-25-42 1,158,138 236,129 Series 2012-137, Class QI IO 3.000 12-25-27 2,360,085 326,947 Series 2012-137, Class WI IO 3.500 12-25-32 1,690,549 313,330 Series 402, Class 3 IO 4.000 11-25-39 268,515 54,167 Series 402, Class 4 IO 4.000 10-25-39 417,367 76,235 Series 402, Class 7 IO 4.500 11-25-39 414,478 79,161 Series 407, Class 7 IO 5.000 03-25-41 362,862 74,395 Series 407, Class 8 IO 5.000 03-25-41 180,539 38,345 Series 407, Class 15 IO 5.000 01-25-40 431,087 85,927 Series 407, Class 21 IO 5.000 01-25-39 216,376 33,901 Series 407, Class C6 IO 5.500 01-25-40 907,788 194,773 Government National Mortgage Association Series 2012-114, Class IO 1.034 01-16-53 1,609,292 143,996 Series 2013-42, Class IO 3.500 03-20-43 850,321 130,948 Series 2013-42, Class YI IO 3.500 03-20-43 2,617,102 400,543 22 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Asset Backed Securities 3.6% (Cost $8,093,112) Asset Backed Securities 3.6% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.870 09-25-34 $210,915 206,480 Ameriquest Mortgage Securities, Inc. Series 2005-R3, Class M2 (P) 0.620 05-25-35 405,000 370,995 Argent Securities, Inc. Series 2004-W6, Class M1 (P) 0.700 05-25-34 237,910 231,374 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.390 07-25-36 531,379 491,573 CKE Restaurant Holdings, Inc. Series 2013-1A, Class A2 (S) 4.474 03-20-43 728,900 749,783 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.810 04-25-36 307,006 301,636 Series 2005-CB4, Class M1 (P) 0.572 07-25-35 200,000 191,971 CSMC Trust Series 2006-CF2, Class M1 (P)(S) 0.620 05-25-36 580,000 558,067 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 864,794 934,391 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.840 11-25-35 485,000 450,459 Ford Credit Auto Owner Trust Series 2014-1, Class B (S) 2.410 11-15-25 380,000 383,296 Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.915 06-25-35 162,829 160,584 GSAA Trust Series 2005-10, Class M3 (P) 0.700 06-25-35 605,000 573,318 Home Equity Asset Trust Series 2005-6, Class M1 (P) 0.620 12-25-35 265,000 261,252 Merrill Lynch Mortgage Investors, Inc. Series 2005-WMC1, Class M1 (P) 0.900 09-25-35 152,899 143,344 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.825 03-25-35 625,000 588,668 Renaissance Home Equity Loan Trust Series 2005-2, Class AF4 (P) 4.934 08-25-35 420,000 407,224 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 315,989 339,959 Soundview Home Loan Trust Series 2005-CTX1, Class M2 (P) 0.592 11-25-35 315,000 287,560 TAL Advantage LLC Series 2014-1A, Class A (Q)(S) 3.510 02-22-39 268,125 272,842 Westgate Resorts LLC Series 2012-3A, Class A (S) 2.500 03-20-25 226,730 227,864 Series 2012-3A, Class B (S) 4.500 03-20-25 68,292 69,573 Series 2013-1A, Class B (S) 3.750 08-20-25 169,956 171,353 See notes to financial statements Annual report | Investment Grade Bond Fund 23 Maturity Rate (%) date Par value Value Capital Preferred Securities 1.0% (Cost $2,125,477) Financials 1.0% Banks 0.1% Allfirst Preferred Capital Trust (P) 1.727 07-15-29 $205,000 183,475 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 135,000 148,838 Capital Markets 0.3% State Street Capital Trust IV (P) 1.233 06-15-37 695,000 580,325 Insurance 0.6% MetLife Capital Trust IV (7.875% to 12-15-32, then 3 month LIBOR + 3.960%) (S) 7.875 12-15-37 95,000 116,850 MetLife Capital Trust X (9.250% to 4-8-38, then 3 month LIBOR + 5.540%) (S) 9.250 04-08-68 250,000 342,500 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 675,000 729,000 ZFS Finance USA Trust V (6.500% to 5-9-17, then 3 month LIBOR + 2.285%) (S) 6.500 05-09-37 195,000 208,163 Shares Value Preferred Securities 0.4% (Cost $710,944) Financials 0.2% Banks 0.2% PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 10,135 274,557 Wells Fargo & Company, Series L, 7.500% 167 205,744 Industrials 0.2% Aerospace & Defense 0.2% United Technologies Corp., 7.500% 4,748 312,418 Notional Value Purchased Options 0.0% (Cost $231,444) Put Options 0.0% Exchange Traded on 10 Year U.S. Treasury Note Futures Option (Expiration Date: 8-22-14; Strike Price: $117) (I) 1,800,000 28,125 Yield (%) Shares Value Securities Lending Collateral 0.1% (Cost $207,763) John Hancock Collateral Investment Trust (W) 0.1191 (Y) 20,763 207,783 24 Investment Grade Bond Fund | Annual report See notes to financial statements Par value Value Short-Term Investments 2.7% (Cost $6,301,000) Repurchase Agreement 2.7% Barclays Tri-Party Repurchase Agreement dated 5-30-14 at 0.050% to be repurchased at $5,642,024 on 6-2-14, collateralized by $5,832,500 U.S. Treasury Notes, 0.750% due 3-31-18 (valued at $5,754,919, including interest) $5,642,000 5,642,000 Repurchase Agreement with State Street Corp. dated 5-30-14 at 0.000% to be repurchased at $659,000 on 6-2-14, collateralized by $680,000 U.S. Treasury Notes, 0.625% due 11-30-17 (valued at $672,816, including interest) 659,000 659,000 Total investments (Cost $222,418,035) † 99.5% Other assets and liabilities, net 0.5% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate (L) A portion of this security is on loan as of 5-31-14. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (I) Non-income producing security. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $39,250,351 or 16.97% of the fund’s net assets as of 5-31-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 5-31-14. † At 5-31-14 the aggregate cost of investment securities for federal income tax purposes was $223,433,250. Net unrealized appreciation aggregated $6,638,835, of which $8,439,809 related to appreciated investment securities and $1,800,974 related to depreciated investment securities. See notes to financial statements Annual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $222,210,272) including ($202,697) of securitiesloaned $229,864,302 Investments in affiliated issuers, at value (Cost $207,763) 207,783 Total investments, at value (Cost $222,418,035) Cash 30,650 Receivable for investmentssold 798,972 Receivable for fund sharessold 1,688,964 Dividends and interestreceivable 1,798,052 Receivable for securities lendingincome 61 Other receivables and prepaidexpenses 46,072 Totalassets Liabilities Payable for investmentspurchased 233,543 Payable for delayed delivery securitiespurchased 2,284,681 Payable for fund sharesrepurchased 222,698 Payable upon return of securitiesloaned 207,525 Distributionspayable 40,628 Payable toaffiliates Accounting and legal servicesfees 8,359 Transfer agentfees 42,160 Distribution and servicefees 25,927 Trustees’fees 295 Other liabilities and accruedexpenses 73,020 Totalliabilities Netassets Net assets consistof Paid-incapital $225,877,390 Undistributed net investmentincome 316,224 Accumulated net realized gain (loss) on investments and futurescontracts (2,551,644) Net unrealized appreciation (depreciation) oninvestments 7,654,050 Netassets 26 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($190,948,942 ÷ 18,006,481shares) 1 $10.60 Class B ($8,030,128 ÷ 757,117shares) 1 $10.61 Class C ($22,654,543 ÷ 2,135,945shares) 1 $10.61 Class I ($9,662,407 ÷ 911,050shares) $10.61 Maximum offering price pershare Class A (net asset value per share ÷ 96%) 2 $11.04 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Investment Grade Bond Fund 27 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $7,594,781 Dividends 64,521 Securitieslending 2,336 Total investmentincome Expenses Investment managementfees 870,224 Distribution and servicefees 780,566 Accounting and legal servicesfees 45,495 Transfer agentfees 305,632 Trustees’fees 6,751 State registrationfees 78,132 Printing andpostage 35,137 Professionalfees 57,719 Custodianfees 30,610 Registration and filingfees 28,148 Other 12,510 Totalexpenses Less expensereductions (12,914) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 180,227 Investments in affiliatedissuers 238 Futurescontracts (311,888) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 62,815 Investments in affiliatedissuers 22 Futurescontracts 59,415 Net realized and unrealizedloss Increase in net assets fromoperations 28 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-14 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $5,423,628 $5,732,209 Net realized gain(loss) (131,423) 3,478,875 Change in net unrealized appreciation(depreciation) 122,252 593,814 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,635,760) (5,841,314) ClassB (235,819) (317,398) ClassC (648,658) (942,402) ClassI (360,939) (504,652) From net realizedgain ClassA (1,313,900) (384,234) ClassB (70,947) (26,393) ClassC (191,559) (76,726) ClassI (76,750) (37,741) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 242,721,140 203,566,811 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Investment Grade Bond Fund 29 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.27 0.28 0.34 0.39 0.51 Net realized and unrealized gain oninvestments 0.03 2 0.22 0.22 0.52 1.07 Total from investmentoperations Lessdistributions From net investmentincome (0.35) (0.37) (0.41) (0.44) (0.52) From net realizedgain (0.08) (0.02) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $191 $183 $150 $123 $121 Ratios (as a percentage of average net assets): Expenses beforereductions 0.93 0.96 1.00 0.97 1.08 Expenses includingreductions 0.92 0.96 0.98 0.96 1.08 Expenses including reductions andcredits 0.92 0.96 0.98 0.96 1.07 Net investmentincome 2.60 2.62 3.29 3.82 5.22 Portfolio turnover (%) 73 70 85 105 87 1 Based on average daily sharesoutstanding. 2 The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 30 Investment Grade Bond Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.19 0.20 0.26 0.32 0.44 Net realized and unrealized gain oninvestments 0.04 2 0.22 0.22 0.52 1.07 Total from investmentoperations Lessdistributions From net investmentincome (0.27) (0.29) (0.33) (0.37) (0.45) From net realizedgain (0.08) (0.02) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $8 $12 $10 $8 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.68 1.71 1.75 1.72 1.83 Expenses includingreductions 1.67 1.71 1.73 1.71 1.83 Expenses including reductions andcredits 1.67 1.71 1.73 1.71 1.82 Net investmentincome 1.85 1.88 2.53 3.07 4.52 Portfolio turnover (%) 73 70 85 105 87 1 Based on average daily sharesoutstanding. 2 The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS C SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.19 0.20 0.27 0.31 0.43 Net realized and unrealized gain oninvestments 0.04 2 0.22 0.21 0.53 1.08 Total from investmentoperations Lessdistributions From net investmentincome (0.27) (0.29) (0.33) (0.37) (0.45) From net realizedgain (0.08) (0.02) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $23 $34 $34 $24 $21 Ratios (as a percentage of average net assets): Expenses beforereductions 1.68 1.71 1.75 1.72 1.83 Expenses includingreductions 1.67 1.71 1.73 1.71 1.83 Expenses including reductions andcredits 1.67 1.71 1.73 1.71 1.82 Net investmentincome 1.85 1.88 2.54 3.06 4.44 Portfolio turnover (%) 73 70 85 105 87 1 Based on average daily sharesoutstanding. 2 The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | Investment Grade Bond Fund 31 CLASS I SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.30 0.32 0.38 0.43 0.49 Net realized and unrealized gain oninvestments 0.03 2 0.22 0.21 0.52 1.13 Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.41) (0.44) (0.48) (0.56) From net realizedgain (0.08) (0.02) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $14 $9 $3 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.65 0.63 0.65 0.60 0.68 Expenses including reductions andcredits 0.65 0.63 0.64 0.57 0.68 Net investmentincome 2.87 2.93 3.62 4.18 5.03 Portfolio turnover (%) 73 70 85 105 87 1 Based on average daily sharesoutstanding. 2 The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 32 Investment Grade Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Investment Grade Bond Fund (the fund) is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
